Title: Dabney Carr to William Wirt, 15 June 1810
From: Carr, Dabney
To: Wirt, William


          
             
                     Charlottesville. June 15th 1810
          
            I am greatly in arrears to you my Dearest friend: nor can I now discharge the debt. This you will readily believe when I tell you that my darling little Jane is very ill, that I was up with her the greatest part of the last night; & am now suffering under serious apprehensions for her fate—Can any thing wring a father’s heart more severely,
			 than to see a child whom he doats on, parched up with fevers, & struggling with an obstinate disease? but this is from my purpose—
          your letter of May 16th layd in this office about a fortnight during my absence, attending the Amht & Nelson Courts—
		  On
			 my return, just at the commencement of our quarterly term, I got it; & meeting with my brother Peter the same day on his way to Monticello: I councilled with him on the subject of the communication necessary to be made to Mr Jefferson, & the manner of making it: he is a man you know, who on a point of this kind, or indeed on any point, is as much to be depended on, as any on earth. we had but a few moments to discuss
			 the point, & coming to no conclusion, & it being out of my power to go with him to Monticello, I gave him the letter, with a request, that he would pursue that course in the communication, which his own feelings & judgment should dictate: On his return, he informed me, that on
			 mature reflection, he had concluded, that he could in no way, so completely do justice, to the correctness of your motives, & the delicacy of your conduct, as by shewing the letter
			 itself—This he
			 did—The communication was seen by Mr J., precisely in the light, you could have wished; he was much gratified by the warm sentiments of friendly attachment, which had thus come to his knowledge; was obliged to you for the hints
			 on the other part of the subject, which he said would be of use to him: & at the same
                  time distinctly saw
			 from your letter, the pain which a liberal mind feels at being obliged to feel suspicious of any one.
			 with regard to foreign Counsel, he said (in
			 confidence) that Rodney would not do—that he would bring no accession of strength to the defence—that passing him by he should feel a difficulty in fixing on any other; & in fact thought it unnecessary, as he had perfect confidence in the talents already engaged—That with respect to the conduct of the defence, altho’ he could say nothing, but must act with impartiality between the Counsel, yet he had certainly hoped & calculated, that it would be with you; that this however would the less affect, it’s shape, & character, as he intended himself, to investigate the subject thoroughly, & furnish notes, to his attornies.
			 he expressed some idea to employing N.N. the Atto: Genl in addition, & asked my brother, if he thought, that in case of a difference of opinion between yourself & H. on any point N.N. would side with you, so as to give to your opinion, the influence of a majority. This I mention to you meerly as a hint to shew the
			 bent of the old fellows inclination—he may perhaps think
			 no more of it—you will therefore see the propriety of saying nothing on the subject of N.Ns being engaged, till you hear of it from another quarter: Excuse this brief & indistinct scrall—my mind is like an untuned instrument—Give
			 my love to your wife—&
			 to my Dear Dotr Hare whom I love as a brother—tell him he ought not to stay in RichmdYr frd as ever
          
            D Carr
        